Title: From Thomas Jefferson to United States House of Representatives, 23 December 1808
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     To the House of Representatives 
                        
                        of the United States 
                     
                     Dec. 23. 1808.
                  
                  According to the request of the House of Representatives in their resolution of November 11. that copies should be laid before them of all acts, decrees, orders & proclamations affecting the commercial rights of Neutral nations, issued or enacted by Great Britain & France, or any other belligerent power, since the year 1791 & also of an act placing the commerce of America, in English ports, upon the footing of the most favored nation, I now transmit them a Report of the Secretary of State of such of them as have been attainable in the department of State, and are supposed to have entered into the views of the House of Representatives. 
                  
                     Th: Jefferson
                     
                     
                  
               